Wallace, C. J., dissenting:
The action is for the recovery of compensation for services rendered by plaintiff as a physician and surgeon, about the curing and treatment of certain persons wounded in a railroad collision, and which he alleges were rendered at the request and for account of the defendant. The pleadings are not verified, and the answer of the defendant puts in issue all the allegations of the complaint. Upon the trial the plaintiff had judgment, and the defendant having been refused a new trial brings the present appeal. The contract sued upon is several; the claim is based in pleading entirely upon the alleged employment of the plaintiff, and not upon the employment of the plaintiff in conjunction with any other person. The court below accordingly instructed the jury that if the contract was made with Dr. Gibbons and the plaintiff jointly, then the plaintiff could not recover in this action, because he has “ declared on a several, and not a joint contract.” One of the grounds relied upon by the defendant for a new trial is as follows: *232“There is no evidence that the plaintiff was employed by the defendant as a physician or surgeon separately and independently from an employment of Dr. William P. Gibbons and plaintiff jointly.” The plaintiff testified upon the point as follows: “.All the wounded men were put under the general supervision of Dr. William P. Gibbons and myself. We were held responsible for the treatment of them by the other physicians and also those whom we attended. Dr. William P. Gibbons, I believe, was employed to attend to all of the patients just as I was myself, but he did not see them so frequently, because he resided out of the asylum. * * * On the day after the accident, when I met Mr. Oohen, he told me to give the wounded men every possible care and attention, both professionally and by the way of nursing—that is, furnishing them with necessaries; and he said that the railroad company put all the woundecl men under the supervision of Dr. William P. Gibbons and myself, and that they looked to us as responsible for their proper treatment, and the services which I rendered were in pursuance of this request of Cohen in behalf of the company. Dr. Gibbons also gave his attendance at the asylum, in attending and supervising the wounded.” The railroad collision occurred on the 4th of November, 1869, and it appeared, ((^cross-examination of the plaintiff, that in the latter part oftliat month the plaintiff, at an interview with the president of the railroad corporation, defendant here, presented to the president a letter prepared by the plaintiff concerning the medical attendance upon the wounded, and which letter was addressed to “Dr. W. P. Gibbons and E. Trenor ” as having been jointly employed in the business. The evidence for the plaintiff all points to the conclusion that the plaintiff was employed jointly with Dr. Gibbons; there is not the slightest conflict upon the point which I have been able to discover; the note of November 26, addressed to Stanford by the plaintiff, signed jointly by the plaintiff and W. P. Gibbons (by plaintiff), establishes clearly, that up to that time the several employment of the plaintiff had not been thought of by the latter.
*233In my judgment it is no answer in this case to say that the non-joinder of Gibbons was waived because it was not relied upon in pleading. The court below instructed the jury, without reference to the omission to plead the nonjoinder; that such non-joinder was fatal to the plaintiff’s case. It is settled here that when an instruction, even incorrect in point of law, is given by the trial court, it is the duty of the jury, in their deliberations, to observe it, and that if they disregard it there must be a new trial. (Emerson v. The County of Santa Clara, 40 Cal. 543.)
I am, therefore, of opinion that the judgment should be reversed.